United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40769
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ALPHONSO ESCAMILLA, JR.,
also know as “Wawa,”

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:03-CR-39-3
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Alphonso Escamilla, Jr., appeals the 210-month sentence

imposed following his guilty plea conviction for conspiracy to

manufacture, distribute, or possess with intent to manufacture,

distribute, or dispense methamphetamine and marijuana.      Escamilla

argues that the district court plainly erred in sentencing him

under the Sentencing Guidelines in light of United States v.

Booker, 125 S. Ct. 738 (2005).   He argues that his Sixth



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40769
                               -2-

Amendment right was violated because his sentence was enhanced

based on facts which he did not admit were true.

     Escamilla has not demonstrated that the district court would

have imposed a different or a lesser sentence if it had been

guided by the Booker holding.   Thus, Escamilla has failed to show

that the district court plainly erred in imposing his sentence.

See United States v. Mares,      F.3d    , No. 03-21035, 2005 WL

503715 at *9 (5th Cir Mar. 4, 2005), petition for cert. filed,

No. 04-9517 (U.S. Mar. 31, 2005).   The sentenced is AFFIRMED.